UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6944


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CURTIS ARNOLD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00046-RJC-DSC-2)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis Arnold, Appellant Pro Se. Thomas A. O’Malley, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis     Arnold    appeals       the    district       court’s   order

denying relief on his motion to amend his presentence report.

We   have   reviewed    the     record   and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States    v.   Arnold,    No.    3:05-cr-00046-RJC-DSC-2

(W.D.N.C. May 13, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court   and   argument        would    not   aid   the

decisional process.

                                                                            AFFIRMED




                                         2